DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-14, 17, 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Noda et al. US 5,454,670 (hereafter--Noda--) is the closest art of record.
In regards to claim 1, Noda discloses a positive-type cutting insert (10) mountable on a tool main body rotating around a rotation axis, and having a polygonal plate shape which is rotationally symmetric with respect to a center line extending in a thickness direction, the cutting insert comprising: a rake face (11) configuring one of a pair of polygonal surfaces; a seating surface (11a) configuring the other one of the pair of polygonal surfaces; and a side surface connecting the rake face and the seating surface to each other, wherein an intersection ridgeline between the rake face and the side surface has a cutting edge portion including a main cutting edge (14) located in a side portion of the rake face, a subsidiary cutting edge (15) connected to the main cutting edge (via corner), and a corner cutting edge connected to the subsidiary cutting edge and located in a corner portion of the rake face, wherein the main cutting edge (14) extends linearly (extends nearly in a straight line) in a plan view (top view) and a side view of the cutting insert (10), wherein the side surface includes a flank face (12) and a connection surface (12a) which are adjacent to each other in the thickness direction via a boundary line (see Figure 3, refer to boundary line that intersects insert 10), wherein the flank face is located closer to a rake face side than the boundary line, wherein the connection surface is located closer to a seating surface side than the boundary line, and is located outside than an extension line of the flank face, the flank face is an inclined surface having an acute angle of inclination with respect to the rake surface, the seating surface and a portion of the flank face which is connected to the main cutting edge are capable of functioning as restriction portions in contact with the tool main body, and the connection surface increases an area of the seating surface by being located outside an extension line of the flank face.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722